         Case 8:11-bk-22258-MGW   Doc 2228   Filed 08/02/19   Page 1 of 14



                               ORDERED.


      Dated: August 02, 2019




                    UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION
                           www.flmb.uscourts.gov


In re:                                         Case No. 8:11-bk-22258-MGW
                                               Chapter 7
Fundamental Long Term Care, Inc.
and Trans Health Management, Inc.,

      Debtors.
________________________________________/


                          MEMORANDUM OPINION AND
                      ORDER ON REMAND FROM APPEAL OF
                          ORDER GRANTING TRUSTEE’S
                   VERIFIED MOTION TO APPROVE COMPROMISE
                 OF CONTROVERSY WITH TROUTMAN SANDERS LLP


         THIS CASE came before the Court without a hearing to consider the

District Court’s Order dated May 30, 2019. 1 In the Order, the District

Court remanded the Trustee’s Verified Motion to Approve Compromise of

Controversy with Troutman Sanders LLP to this Court “to determine

whether the Trustee’s settling with Troutman Sanders without approval


1   Doc. 2217.
          Case 8:11-bk-22258-MGW   Doc 2228   Filed 08/02/19   Page 2 of 14




from the Probate Estates violated the Settlement Term Sheet” signed by the

Trustee and the Probate Estates. 2

          The Settlement Term Sheet provided for (1) the bankruptcy estate’s

claim against Troutman Sanders LLP (Troutman) to be placed in a

litigation trust, and for (2) the Chapter 7 Trustee, Beth Ann Scharrer

(Scharrer), to serve as trustee of the litigation trust under the direction of

the Probate Estates. But the Chapter 7 bankruptcy case was never fully

administered and closed, Scharrer was never discharged from her duties as

Chapter 7 Trustee, and the form of the litigation trust was never approved

by the Bankruptcy Court.

          Consequently, Scharrer entered the compromise with Troutman in

her capacity as Trustee of the Chapter 7 estate, and not as trustee of the

litigation trust. As Chapter 7 Trustee, Scharrer had the exclusive authority

to compromise the estate’s claim against Troutman without obtaining the

Probate Estates’ direction or approval.

          A. Background

          On December 5, 2011, the Probate Estate of Juanita Jackson filed an

involuntary petition under Chapter 7 of the Bankruptcy Code against

Fundamental Long Term Care, Inc. (the Debtor). 3 No answer or response

was filed to the involuntary petition, and an Order for Relief was entered on



2   Doc. 2217, p. 16.
3   Doc. 1.

                                        2
       Case 8:11-bk-22258-MGW         Doc 2228     Filed 08/02/19    Page 3 of 14




January 12, 2012. 4 On January 23, 2012, Scharrer was appointed as the

Trustee in the Chapter 7 case.

       The Probate Estate of Juanita Jackson, together with the Probate

Estates of Elvira Nunziata, Joseph Webb, Arlene Anne Townsend, Opal Lee

Sasser, and James Henry Jones (collectively, the Probate Estates) are the

only creditors of the Debtor’s bankruptcy estate, other than administrative

claimants.

       During the course of the Chapter 7 case, Scharrer and the Probate

Estates recovered the sum of $20,450,000.00 for the bankruptcy estate. 5

The estate’s administrative professionals filed a number of applications for

compensation in the case, 6 and the Probate Estates objected to the

applications. 7

       On September 9, 2015, Scharrer filed a Motion to Approve

Compromise between Probate Estates, Trustee and Estate Professionals,

and attached a Settlement Term Sheet as an exhibit to the Motion. 8

Generally, the Settlement Term Sheet provided that a motion to close the

bankruptcy case would be filed as soon as possible, that the bankruptcy

estate’s claim against Troutman would be placed in a litigation trust, and



4 Doc. 6.
5 See Doc. 1855.
6 Docs. 1616, 1644, 1648, 1649, 1651, 1652, 1653, 1668 & 1669.
7 Doc. 1686, which also refers to a separate filing under seal.
8 Doc. 1802. On September 28, 2015, Scharrer filed an Amended Motion for Interim

Distribution to Holders of Allowed Claims to reflect the compromise set forth in Doc.
1802. (Doc. 1808).

                                            3
       Case 8:11-bk-22258-MGW    Doc 2228   Filed 08/02/19   Page 4 of 14




that Scharrer would serve as trustee of the litigation trust under the

direction of a steering committee composed of the Probate Estates.

       On October 23, 2015, the Court entered an Order Approving

Compromise Among Trustee, Probate Estates, and Fundamental Parties, 9

and on October 28, 2015, the Court entered an Order Granting Amended

Motion for Interim Distribution to Holders of Allowed Claims. 10

       More than a year later, on December 16, 2016, Scharrer filed a

Trustee’s Verified Motion to Approve Compromise of Controversy with

Troutman Sanders LLP. 11 The Probate Estates objected to Scharrer’s

proposed compromise, contending in part that they had the sole authority to

settle the claim against Troutman pursuant to the Settlement Term Sheet. 12

       On May 17, 2017, the Court entered an Order granting Scharrer’s

Motion to Approve the Compromise with Troutman. 13 In the Order, the

Court found that the Probate Estates lacked standing to object to the

Motion to Compromise because they did not have a pecuniary interest in the

dispute.

       The Probate Estates appealed the Order approving Scharrer’s

compromise with Troutman, 14 and the District Court has entered an Order




9 Doc. 1847.
10 Doc. 1855.
11 Doc. 1999.
12 Doc. 2006.
13 Doc. 2127.
14 Doc. 2129.



                                      4
          Case 8:11-bk-22258-MGW          Doc 2228        Filed 08/02/19   Page 5 of 14




on the appeal. Generally, the District Court reversed the conclusion that

the Probate Estates lacked standing to object to the compromise, and

remanded the matter to this Court for a determination of “whether the

Trustee’s settling with Troutman Sanders without approval from the

Probate Estates violated the Settlement Term Sheet.” 15

          B. The Settlement Term Sheet

          A settlement in bankruptcy is governed by general principles of

contract law and interpretation. Accordingly, a settlement agreement that

was entered in a bankruptcy case should be considered as a whole to

determine its intent. 16

          Here, the Settlement Term Sheet was entered by Scharrer and the

Probate Estates, and provided in part:

                1. A motion to close the case will be filed as soon as
          possible. Claims of the estate against Troutman Sanders shall
          be dealt with as set forth in Paragraph 7 below. All other
          unadministered assets, including claims against litigation
          targets (“Targets”) other than Troutman Sanders, will be
          distributed to the Probate Estates as a distribution in connection
          with the closing of the estate.

                                                   ...

                 7. Any bankruptcy estate claims against Troutman
          Sanders shall be placed in a litigation trust for the benefit of
          the Deferred Administrative Expense Claims (as defined below)
          and the Probate Estates. The Trustee shall serve as the trustee
          of the litigation trust, with Allan Watkins of The Watkins Law
          Firm (or such other successor counsel chosen by the trustee and


15   Doc. 2217, p. 16.
16   In re Chira, 567 F.3d 1307, 1311 (11th Cir. 2009).

                                               5
          Case 8:11-bk-22258-MGW          Doc 2228      Filed 08/02/19   Page 6 of 14




          reasonably acceptable to the steering committee) serving as
          general counsel to the trustee.

                                                  ...

                     b. In business and litigation decisions, including
              hiring of counsel to prosecute claims and settling claims,
              except as otherwise set forth below, the trustee of the
              litigation trust shall take direction from a steering
              committee made up exclusively by the Probate Estates
              and their representative(s). . . .

                                                  ...

                 9. This Settlement Term Sheet is subject to bankruptcy
          court approval, and further documentation reasonably
          acceptable to the parties, with any disputes as to documentation
          to be resolved by the Bankruptcy Court. 17

          In its Order Granting Amended Motion for Interim Distribution to

Holders of Allowed Claims, the Court provided specific instruction with

respect to the Settlement Term Sheet’s implementation:

                 15. Following payment under paragraphs two through six
          above and approval of the Liquidating Trust as set forth in the
          Administrative Expense Order, the Trustee shall promptly
          submit to the Office of the United States Trustee all traditional
          paperwork necessary to close this Chapter 7 case, including,
          among other things, a final report. Upon approval of such
          paperwork, which shall occur as soon as practicable, the Trustee
          shall file a motion to close this case, to approve the form of the
          Liquidating Trust, to seek authority to make final distributions
          to the Liquidating Trust as set forth in any order approving the
          Liquidating Trust, and to distribute any assets or other funds
          remaining in the Estate to creditors.

                16. Upon such final distribution and closing of this case,
          Beth Ann Scharrer shall cease all actions as Chapter 7 Trustee
          and may begin her duties as Trustee of the Liquidating Trust. 18

17   Doc. 1802, Ex. 1 (emphasis added).
18   Doc. 1855, p. 5 (emphasis added).

                                              6
       Case 8:11-bk-22258-MGW        Doc 2228     Filed 08/02/19    Page 7 of 14




       Viewing the Settlement Term Sheet and implementing Order as a

whole, it is clear that the settlement was predicated on (1) the closing of the

bankruptcy case, (2) the discharge of Scharrer from her duties as Chapter 7

Trustee, and (3) the approval of the form of the litigation trust by the

Bankruptcy Court. But as discussed more fully below, the conditions

required by the Settlement Term Sheet did not occur, the litigation trust

was never created, and Scharrer never commenced her position as trustee of

the litigation trust.

              1. The bankruptcy case was not closed.

       First, the Settlement Term Sheet provided for the prompt filing of a

motion to close the bankruptcy case. But the bankruptcy estate has not

been fully administered, and the case has never been closed.

       On February 24, 2016, the Probate Estates filed a Motion to Close

Bankruptcy Case Pursuant to the Court’s Order Approving Compromise. 19

Troutman and another interested party, Rubin Schron, filed written

responses to the motion. 20

       A hearing on the motion was conducted on March 30, 2016. The

United States Trustee appeared at the hearing and asserted that the

Motion to close the case was premature because it had not yet received a



19 Doc. 1938. On March 15, 2016, the Probate Estates filed a Supplement to the Motion.

(Doc. 1945).
20 Docs. 1948, 1955.



                                           7
       Case 8:11-bk-22258-MGW         Doc 2228     Filed 08/02/19    Page 8 of 14




final report from Scharrer, and therefore had not had the opportunity to

begin its investigation and closing process. 21 Additionally, Troutman and

Rubin Schron appeared at the hearing and asked the Court to retain

jurisdiction over matters that had not been concluded in the case and that

affected their interests. 22

       After considering the representations and record, the Court

determined that the Motion to Close the Bankruptcy Case should be

denied. 23 Section 350 of the Bankruptcy Code provides that the Court shall

close a bankruptcy case “[a]fter an estate is fully administered and the court

has discharged the trustee.” 24 In this case, the Court noted that a number

of matters remained pending in the bankruptcy estate, including a

substantial adversary proceeding, and that closing the case was

inappropriate while the parties were still engaged in active litigation. 25

The administration of the case was not complete. 26




21 Doc. 1958, pp. 27-29.
22 Doc. 1958, pp. 29-35. As set forth in his Response, for example, Rubin Schron asked the
Court to retain jurisdiction over the enforcement of an injunction entered in his favor,
“over the Townsend and Sasser cases,” and over any post-appeal proceedings related to
the Probate Estates’ claims against him. (Doc. 1948). Troutman asked the Court to
retain jurisdiction to ensure that the claim in Adv. Pro. 8:14-ap-148-MGW was the only
remaining claim against Troutman and that no additional claims would be brought by the
Probate Estates.
23 Doc. 1958, p. 40.
24 11 U.S.C. § 350(a) (emphasis added).
25 Doc. 1958, pp. 39-40.
26 Doc. 1981, p. 39.



                                            8
          Case 8:11-bk-22258-MGW        Doc 2228    Filed 08/02/19   Page 9 of 14




         On April 18, 2016, the Court entered an Order Denying the Probate

Estates’ Motion to Close the Bankruptcy Case, 27 and the case remains open

as an active Chapter 7 case as of the date of this Order.

                2. Scharrer was not discharged as Chapter 7 Trustee.

         Second, the Settlement Term Sheet provided for the Troutman claim

to be placed in a litigation trust, and for Scharrer to serve as trustee of the

litigation trust. But Scharrer is not permitted to serve as trustee of the

litigation trust until she has been discharged from her duties as Chapter 7

Trustee, because she is prohibited by the Bankruptcy Code from performing

both roles at the same time.

         Scharrer was appointed as the Trustee of the Chapter 7 estate on

January 23, 2012.

         Section 323 of the Bankruptcy Code provides that a trustee in a

bankruptcy case is the representative of the estate. 28 A Chapter 7 trustee is

a fiduciary of the bankruptcy estate for which he serves. 29 The duties of a

Chapter 7 trustee are found at § 704 of the Bankruptcy Code and include

reducing the estate’s property to money and closing the estate “as

expeditiously as is compatible with the best interests of parties in

interest.” 30




27   Doc. 1964.
28   11 U.S.C. § 323(a).
29   In re Jackson, 2019 WL 2120743, at *5 (Bankr. D.N.M.).
30   11 U.S.C. § 704(a)(1).

                                             9
      Case 8:11-bk-22258-MGW          Doc 2228     Filed 08/02/19   Page 10 of 14




       A Chapter 7 Trustee must be disinterested. 31 Section 701(a)(1) of the

Bankruptcy Code requires the appointment of a “disinterested person” to

serve as interim trustee in a Chapter 7 case, 32 and the interim trustee

becomes the trustee if the creditors in the case do not elect another person

to serve as permanent trustee. 33 A “disinterested person” is a person who

does not have an interest materially adverse to the estate or any class of

creditors of the estate for any reason. 34

       Because of her fiduciary status and the disinterestedness

requirement, Scharrer must be discharged from her duties as Chapter 7

Trustee before she can serve as trustee of the litigation trust under the

Settlement Term Sheet. She cannot serve as Trustee of the bankruptcy

estate and as trustee of the litigation trust at the same time, because the

interests represented by the two trusts are not aligned. 35

       In fact, the United States Trustee initially objected to the structure of

the Settlement Term Sheet in part because it potentially allowed Scharrer

to serve in more than one capacity, which is prohibited by the

disinterestedness requirement of the Bankruptcy Code. 36 The Court later



31 In re Barkany, 542 B.R. 699, 711 (Bankr. E.D.N.Y. 2015).
32 11 U.S.C. § 701(a)(1).
33 11 U.S.C. § 702(d).
34 11 U.S.C. § 101(14).
35 Doc. 1981, p. 39 (The Court explains that the Probate Estates are “not the entire

[Chapter 7] case,” and that administrative creditors in the bankruptcy case had changed
their positions in reliance on Scharrer’s continued performance of her duties as Chapter 7
Trustee.).
36 Doc. 1807.



                                           10
         Case 8:11-bk-22258-MGW       Doc 2228      Filed 08/02/19    Page 11 of 14




addressed the issue in the Order Granting the Trustee’s Motion for Interim

Distributions, which specifically stated that Scharrer may begin her duties

as trustee of the litigation trust only after she had ceased all actions as

Chapter 7 Trustee. 37

         In other words, the two roles are not permitted to overlap. Scharrer

may not serve as trustee of the litigation trust until she has been

discharged from her duties as Chapter 7 Trustee. She has not been

released as Chapter 7 Trustee, however, because the administration of the

bankruptcy case is not complete and the case has not been closed. 38

Accordingly, Scharrer is not permitted to serve as trustee of the litigation

trust.

               3. The form of the litigation trust was not approved by
                  the Bankruptcy Court.

         Third, the Settlement Term Sheet provided that the bankruptcy

estate’s claim against Troutman would be placed in the litigation trust,

subject to further documentation and necessary approvals. But the form of

the litigation trust has never been approved by the Bankruptcy Court.

         On January 6, 2016, Scharrer filed a Motion to Approve Liquidation

Trust Agreement, with a proposed Liquidation Trust Agreement attached to




37Doc. 1855, ¶ 16.
38Doc. 1981, p. 39 (“It is the conclusion of the Court that Ms. Scharrer should stay on as
Chapter 7 Trustee until she completes administration of this case. She has not yet done
that.”).

                                            11
          Case 8:11-bk-22258-MGW   Doc 2228   Filed 08/02/19   Page 12 of 14




the Motion. 39 According to Scharrer’s proposed Agreement, the Trust’s

steering committee or “Liquidation Trust Oversight Committee” would

consist of Scharrer or her designee, a representative of Shumaker, Loop &

Kendrick, LLP, and six representatives of the Probate Estates. 40

          A hearing was conducted on Scharrer’s motion on March 30, 2016. At

the hearing, the Probate Estates asserted the Settlement Term Sheet

provided for the steering committee to consist exclusively of representatives

of the Probate Estates, and therefore objected to the composition of the

steering committee proposed by Scharrer. 41 The Court determined that the

Settlement Term Sheet appeared to clearly provide for the membership of

the steering committee, and ruled that Scharrer’s proposed Liquidation

Trust Agreement should be approved, “with the modification that the

steering committee will be the Probate Estates.” 42

          On April 29, 2016, the Probate Estates filed a Motion to Approve

Revised Liquidation Trust Agreement, with a proposed Revised Agreement

attached to the Motion. 43 Scharrer and Shumaker, Loop & Kendrick, LLP

filed written responses to the Probate Estates’ Motion. 44




39   Doc. 1909.
40   Doc. 1909, Ex. 1, p. 9.
41   Doc. 1958, pp. 14-18.
42   Doc. 1958, pp. 20-23.
43   Doc. 1965.
44   Docs. 1975, 1978.

                                        12
         Case 8:11-bk-22258-MGW    Doc 2228   Filed 08/02/19   Page 13 of 14




          A hearing was conducted on the Probate Estates’ motion on June 17,

2016. At the conclusion of the hearing, the Court determined that Scharrer

should continue as Chapter 7 Trustee until the administration of the

bankruptcy estate was complete, and denied the Motion to Approve the

Revised Liquidation Trust Agreement. 45

          In summary, the Settlement Term Agreement provided for the

Troutman claim to placed in a litigation trust and for Scharrer to serve as

trustee of the litigation trust under the direction of the Probate Estates.

The Settlement Term Agreement was subject to further documentation and

necessary Court approvals. But no form of litigation trust agreement was

ever approved by the Bankruptcy Court, and no litigation trust was ever

created.

          C. Scharrer’s authority to compromise the Troutman claim

          For the reasons discussed above, the bankruptcy case was never

closed, Scharrer was never discharged from her duties as Chapter 7

Trustee, and the form of the litigation trust was never approved by the

Bankruptcy Court. Consequently, Scharrer entered the compromise with

Troutman in December 2016 in her capacity as Trustee of the Chapter 7

estate, and not as trustee of the litigation trust. A Chapter 7 trustee is a




45   Doc. 1981, pp. 38-39.

                                       13
         Case 8:11-bk-22258-MGW          Doc 2228     Filed 08/02/19   Page 14 of 14




fiduciary for the bankruptcy estate who is obligated to maximize the

estate’s assets pursuant to the trustee’s own informed judgment. 46

                The trustee is not the employee or agent of the creditors;
          they do not have the right to direct how the trustee chooses to
          perform the statutory duties of the position. The trustee is in
          essence an independent third party charged with the
          responsibility of maximizing assets for the estate. 47

          As Chapter 7 Trustee, Scharrer had the exclusive authority to

compromise the estate’s claim against Troutman without obtaining the

Probate Estate’s direction or approval.

          Accordingly, it is

          ORDERED that the Trustee’s settling with Troutman Sanders

without approval from the Probate Estates did not violate the Settlement

Term Sheet entered by the Trustee and the Probate Estates.



 Attorney Robert F. Elgidely is directed to serve a copy of this Order on
 interested parties who are non-CM/ECF users and file a proof of service
 within 3 days of entry of the Order.


Robert F. Elgidely, Esq.
 Genovese Joblove & Battista, P.A.
Counsel for the Chapter 7 Trustee

James L. Wilkes, II, Esq.
 Wilkes & McHugh PA
Counsel for the Estates of Juanita Jackson, Elvira Nunziata, Joseph Webb, Opal Lee
Sasser, Arlene Townsend, and James Henry Jones




46   In re Vazquez, 325 B.R. 30, 36-38 (Bankr. S.D. Fla. 2005).
47   In re Vazquez, 325 B.R. at 38.

                                               14
